Citation Nr: 0000183	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-05 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this matter has been obtained.  

2.  Service-connected PTSD is manifested by total social and 
industrial impairment.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 
(1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service- 
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  See Francisco v. Brown, 7 Vet. App. 
55 (1994) (where an increase in a disability rating is at 
issue, the current level of disability is of primary 
concern).  

The record reflects that the veteran served in the Republic 
of Vietnam and received the Purple Heart commendation metal.  
VA treatment records dated in 1996 and 1997 show that the 
veteran was seen for symptoms associated with PTSD including 
flashbacks, nightmares, guilt, and irritability.  A progress 
note dated in January 1997 reflects that the veteran's affect 
was tense and guarded, that he was cooperative, that he was 
neat and well groomed, and that he had experienced visual 
hallucinations.  It was noted that the veteran had been 
referred to a PTSD program.  He was hospitalized at a VA 
facility from January to March 1997 for PTSD.  An admission 
report provided that the veteran had attended a 30-year 
reunion with his outfit and that he experienced increased 
PTSD symptoms thereafter.  The record also reflects that the 
veteran had not had prior treatment for PTSD.  The veteran 
related that he drank heavily for about 35 years and that he 
stopped after a drinking binge during the reunion.  The 
diagnoses included Axis I-PTSD, alcohol abuse in remission.  
A Global Assessment of Functioning (GAF) score of 60 was 
assigned.  A private medical record dated in March 1997 
reflects that the veteran was seen for symptoms including 
insomnia, night sweats, night terrors, and depression.  

In a rating action dated in July 1997, the RO granted service 
connection for PTSD.  A 10 percent disability evaluation was 
assigned, effective in November 1996.  
In May 1997, the veteran was hospitalized at a VA facility 
for PTSD.  The veteran was admitted voluntarily to 
participate in a serial cerebrospinal fluid sampling study 
for PTSD.  The veteran was discharged from the hospital in 
good condition with minor physical discomforts.  The 
diagnosis was PTSD, research patient.  

The veteran was seen by VA in August 1997 and September 1997.  
The report of a VA compensation and pension examination dated 
in August 1997 reveals, in pertinent part, that the veteran 
had a history of alcohol abuse, that he had discontinued 
drinking a few months ago, that he was separated from his 
wife of 28 years, and that he was living with his daughter.  
It was recorded that the veteran last worked about 11/2 years 
ago and that he had held multiple employment positions since 
separating from service.  The veteran reported symptoms 
including an inability to sleep, uncontrollable rage which 
resulted in property damage, verbal abuse toward his 
children, physical abuse, continuous dreams and flashbacks of 
the war, and panic attacks from having been lost in the 
woods.  The veteran related that he had convinced himself 
that he was loosing his mind and that he had seen North 
Vietnamese soldiers in the woods.  It was noted that the 
veteran did not have any friends and that he was isolated 
from people.  He was close only to his immediate family.  The 
veteran reported that he attended a reunion, but did not 
desire to be close to anyone.  On a mental status 
examination, the veteran was described as being in good 
physical health and appearing to be younger than his stated 
age.  The examiner observed that the veteran was agitated and 
that he wrung his hands during the interview.  He avoided eye 
contact and appeared to be anxious.  The veteran exhibited 
such symptoms because he had not been taking his medication 
in preparation for medical studies.  The veteran was 
depressed, cynical, and bitter about his Vietnam experiences.  
There was no evidence of psychotic thought mood, or 
perceptual disorder.  The veteran thought of suicide.  
Sensorium and memory were grossly intact, although the 
veteran spoke in a hesitating manner because of his 
discomfort.  The veteran was not considered homicidal; 
however, the examiner believed that the veteran could be 
dangerous to other people.  If provoked, it was noted that 
the veteran could easily damage property and engage in 
fights.  The diagnoses included Axis I-PTSD, alcohol in 
remission; Axis IV-severe; very little income or limited 
ability to work, inadequate support system, financial 
difficulties, and separation from spouse.  As to a GAF score, 
the examiner recorded an evaluation of approximately 15.  It 
was noted that the veteran was in danger of hurting himself 
or others-a probability exacerbated by the fact that the 
veteran has been off of his medication.  The examiner stated 
that the veteran was employed for awhile, but discontinued 
the employment because the woods reminded him of Vietnam.  
The veteran was considered competent for VA purposes.  In 
September 1997, the veteran was voluntarily admitted to a VA 
facility to participate in a cerebrospinal fluid sampling 
study of PTSD.  He was discharged home in excellent 
condition.  

In November 1997, the RO continued the 10 percent disability 
evaluation for PTSD.  The veteran appealed that rating 
action.  

VA medical records dated in 1998 reflect that the veteran 
underwent therapy for his PTSD.  Group therapy records dated 
from February to August 1998 provide symptoms including 
depression, nightmares about Vietnam, and isolation.  These 
records also reflect that the veteran was reluctant to engage 
in discussions in the presence of new members until they 
spoke.  A March 1998 entry shows that the veteran had met 
with a friend and discussed Vietnam and that the discussion 
adversely affected the veteran for about three days.  These 
records disclose that the veteran occasionally socialized 
with his Marine friends.  In June 1998, increased symptoms 
were noted after the veteran had returned from a reunion.  In 
July, the veteran expressed displeasure with structure.  As a 
result, he discontinued group therapy sessions and was 
transferred to individual sessions.  It was also noted that 
the veteran saw the movie, "Saving Private Ryan" which 
disturbed him.  An August 1998 entry reflects that the spouse 
of one the veteran's friend had died and that the veteran had 
planned to visit the bereaved friend.  

At a personal hearing dated in September 1998, the veteran 
testified before a hearing officer regarding his claim.  
Essentially, the veteran stated that his disability was more 
disabling than currently evaluated.  He stated that he had 
not been employed for the past 2 years.  He elaborated that 
he was last employed cutting timber and that being in the 
wood reminded him of being in Vietnam.  He was employed for 
25 years.  He stated that he did not have a social life, but 
that associated with a few Marine buddies.  
In September 1998, the RO increased the veteran's disability 
evaluation for PTSD to 30 percent.  That evaluation was 
effective to November 1996.  The RO also granted a 100 
percent evaluation pursuant to 38 C.F.R. § 4.29 which became 
effective in January 1997.  That evaluation was reduced to 30 
percent beginning in April 1997.  

When seen by VA in December 1998, the veteran reported 
extreme irritability.  The veteran related an incident 
whereby he killed the family dogs their barking caused him to 
become enraged.  The veteran stated that he was somewhat 
intoxicated at the time of those incidents.  Additional 
complaints included difficulty concentrating while driving 
and interrupted sleep habits.  As to enjoyment, the veteran 
indicated that he worked out at home and that he walked early 
in the morning to avoid contact with other people.  He denied 
having a history of suicidal ideation.  The veteran stated 
that he was not hopeful about the future.  He denied 
homicidal ideation.  He did not watch war movies.  There was 
no history of mania.  The veteran denied any history of 
auditory hallucinations.  He had diminished interest and did 
not feel close to anyone.  The veteran described feelings of 
always being on guard and startle response.  He reported 
increased severity of symptoms since a 30-year reunion which 
was approximately 2 to 3 years ago.  On a mental status 
examination, the veteran was casually dressed and relatively 
well kept.  He demonstrated anxiety from the beginning of the 
examination.  The examiner questioned the veteran's anxiety 
level.  The veteran was oriented to place.  His orientation 
to time was questionable.  His speech was anxious, but not 
pressured.  His thoughts were disjointed; he recalled the 
current president; he could not recall the preceding 
president without assistance.  He accomplished simple 
addition with some difficulty.  He reported that his anxiety 
prevented him from performing subtraction calculations.  The 
veteran demonstrated difficulty spelling certain words due to 
his anxiety level.  His motor movements were persistently 
restless.  His affect was anxious and occasionally agitated.  
When asked what he would do if he were to find a letter on 
the sidewalk, the veteran indicated that might leave the 
letter in that it might be booby-trapped.  The diagnoses were 
Axis I-PTSD, history of alcohol dependence; Axis IV-
psychosocial and environmental stressors which were 
considered moderate based on limited financial resources and 
limited social interaction.  GAF scores ranging from 20-25 
were recorded.  The examiner reiterated that the veteran 
endorsed diminished interest in activities, that he felt 
detached from others, that he exhibited a notably restricted 
range of affect and had no sense of any future, that he 
described difficulty sleeping, that he was irritable, that he 
had difficulty concentrating, that he felt as though he were 
always on guard, and that he had exaggerated startle 
response.  The examiner noted that the veteran's prior use of 
alcohol had no bearing on the veteran's presentation during 
the examination.  The examiner recorded that the veteran had 
some antisocial traits in terms of lack of remorse for having 
hit a person with a baseball bat and three armed robberies.  
It was noted that such antisocial behavior was exhibited in 
the past and did not impact on the veteran's current social 
functioning and ability to relate.  The examiner concluded 
that the veteran's symptoms were attributable to PTSD and 
that the disorder was extremely severe.  

VA outpatient treatment records dated from 1998 to 1999 
reflect that the veteran was seen for PTSD.  In 1998, the 
veteran's symptoms ranged from depressed mood, restricted 
affect, isolation at home, a flashback while driving, good 
mood and affect, anxiousness, to teary affect.  In February 
1999, he reported continued isolation with no incentive to 
change and intrusive thoughts of the war.  In March 1999, the 
veteran presented with depressed mood and repressed affected.  
He reported suicidal ideation, but thoughts of his 
grandchildren decreased any suicidal inclinations.  

In March 1999, the RO increased the veteran's disability 
evaluation to 70 percent which became effective in August 
1997.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).
When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (1999).  That formula provides that occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to symptoms such as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name will be rated as 
100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1999).

The record in this case shows that the veteran has 
psychiatric diagnoses that include PTSD and alcohol 
dependence by history.  Of those psychiatric disabilities, 
service connection is in effect only for PTSD, and any 
disability stemming from the veteran's alcohol abuse cannot 
be considered in evaluating his disability as that condition 
was not sustained in line of duty and is considered the 
result of his own willful misconduct.  38 C.F.R. 
§ 3.301(c)(2) (1999).  The veteran's PTSD is currently rated 
as 70 percent disabling under 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (1999). 

In this matter, the evidence establishes that the veteran has 
social and industrial impairment.  In that connection, the 
Board has considered and finds the veteran's testimony 
credible.  While the evidence establishes that the veteran 
has some interpersonal interactions, such relationships are 
limited to his family and a few Marine buddies.  In addition, 
the evidence shows that the veteran socially isolated without 
an intent to change, that he is detached from others, and 
that he is capable of harming others when angered.  As to 
functioning abilities, the 1998 VA examination establishes 
that the veteran has high anxiety levels that interfere with 
his ability to conduct simple calculations and concentrate, 
and that he problems with orientation to time.  With respect 
to industrial impairment, the veteran was forced to 
discontinue a position as a timber cutter because the woods 
reminded him of Vietnam.  The Board also points out that the 
veteran was assigned a GAF score of 15 in 1997 and scores 
ranging from 20-25 in 1998.  Based on the foregoing, the 
Board finds that the veteran's overall disability picture is 
more nearly reflective of total occupational and social 
impairment.  Therefore, the assignment of a 100 percent 
disability evaluation is warranted.  DC 9411; 38 C.F.R. 
§ 4.7.  








ORDER

A rating of 100 percent for PTSD is granted, subject to the 
criteria applicable to the payment of monetary benefits.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

